Exhibit 10.4
 
SETTLEMENT AGREEMENT




This Settlement Agreement (the “Agreement”) by and between the signatories
hereto (each a “Party”, and jointly the “Parties”) sets forth binding
commitments with respect to certain matters, liabilities and relationships
amongst the Parties and between the Parties and EFLO Energy, Inc. inclusive of
its subsidiary companies (“EFLO”).


This Agreement is made effective this 12th day of January, 2015 (the “Effective
Date”)


WHEREAS, the Parties desire to reduce costs, settle certain liabilities, enhance
EFLO’s ability to attract capital and support its exploration plans.


NOW THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:


1. The named Parties hereby agree to settle the amounts currently payable to
them by EFLO (the “Original Liability Amounts”) for the Settlement Amounts set
forth below. Such Settlement Amounts to be paid using shares of EFLO common
stock at a price of $0.13 per share.


 
Name
 
Description
of Liability
 
Original Liability Amount ($)
   
Settlement Amount ($)
 
Keith Macdonald
 
Directors fees
    65,000.00       27,950.00  
Keith Macdonald
 
Consulting fees(1)
    140,000.00       24,175.00  
Keith Macdonald
 
Consulting fees(2)
    2,250.00       2,250.00  
Robert Wesolek
 
Directors fees
    65,000.00       27,950.00  
Robert Wesolek
 
Consulting fees
    41,448.07       39,500.00  
Wayne Hamal
 
Consulting fees
    50,150.00       50,150.00  
Holloman Corporation
 
Serkasevich fees(3)
    33,427.66       0.00  
Hutton Capital Corporation
 
Note(4)
    350,000.00       350,000.00  
Pacific World Energy Corporation
 
Note(4)
    1,000,000.00       1,000,000.00  

 
Notes:
(1)  
Consulting fees: October 2013 through October 2014

(2)  
Consulting fees: December 2014

(3)  
Includes all amounts owed to any subsidiary of Holloman Corporation.

(4)  
Add accrued interest and fees (not included here) to both Original Liability
Amount and Settlement Amount.

 
2. Keith Macdonald and Robert Wesolek will resign as officers and members of the
Board of Directors of EFLO effective January 15, 2015.


3. Nico Civelli and Conrad Kerr will be appointed as members of the Board of
Directors of EFLO effective January 15, 2015.
 
 
 

--------------------------------------------------------------------------------

 


4. The newly constituted Board of Directors of EFLO will appoint new officers as
soon as practicable following the resignation of Keith Macdonald and Robert
Wesolek.


5. Wayne Hamal will continue to use his best efforts to collect all amounts due
EFLO from Apache Corp and other joint venture partners.


6. All directors' fees owed to the following persons are hereby cancelled:


●
Henry Aldorf

●
James Ebeling

●
Eric Prim

●
James Hutton

 



7. All amounts, including any and all finders’ fees, owed to the following
persons not otherwise covered by this Agreement are cancelled:


●
Henry Aldorf

●
Keith Macdonald

●
Bamako Investment Management Ltd.

●
Country Rock Resources Ltd.

●
Robert Wesolek

●
James Ebeling

●
Eric Prim

●
James Hutton



8. Except for the obligations contemplated by this Agreement, EFLO, Pacific
World Energy Corp., Hutton Capital Corporation, Holloman Corporation, Bamako
Investment Management Ltd., Country Rock Resources Ltd., Henry Aldorf, Keith
Macdonald, Robert Wesolek, James Ebeling, Eric Prim, Wayne Hamal, James Hutton,
and their affiliates, and their respective officers, directors, shareholders,
employees, servants, agents, successors and assigns, (the “Releasors”) hereby
release and forever discharge each other Party to this Agreement and their
affiliates, and their respective officers, directors, shareholders, employees,
servants, agents, successors and assigns (the “Releasees”) from any and all
actions, causes of action, claims, demands, contracts, debts, liabilities,
damages, losses, injury, costs and expenses of every nature and kind whatsoever
(the “Claims”) which the Releasors ever had, now have or may hereafter have
against the Releasees, or any of them, for or by reason of or in any way arising
out of any cause, matter or thing existing up to and including the date of this
Agreement.


The Releasors agree not to, directly or indirectly, join, assist, or act in
concert in any manner whatsoever with any other person in the making of any
claim or demand or in the bringing of any proceeding in any manner whatsoever
against any of the Releasees arising out of or in connection with any of the
Claims released herein.
 
 
 
 

--------------------------------------------------------------------------------

 


The Releasors represent, warrant and agree that the Releasors have not assigned,
and will not assign, to any person or entity, any of the Claims which are
released herein.




AGREED TO AND ACCEPTED:
 

  EFLO ENERGY, INC          
 
By:
/s/ Robert Wesolek       Robert Wesolek       Authorized Officer  

 
NOTE HOLDERS –
 

 
PACFIC WORLD ENERGY CORP
         
 
By:
/s/ Carlo Civelli       Carlo Civelli       Authorized Officer  




 
HUTTON CAPITAL CORPORATION
         
 
By:
/s/ James Hutton       James Hutton       Authorized Officer  


OTHER SETTLORS –
 

  HOLLOMAN CORPORATION          
 
By:
/s/ James Ebeling       James Ebeling       Authorized Officer  

 
 
By:
/s/ Henry Aldorf       Henry Aldorf  

 
 
By:
/s/ Keith Macdonald       Keith Macdonald  

 

   Bamako Investment Management Ltd.          
 
By:
/s/ Keith Macdonald       Keith Macdonald       Authorized Officer  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Country Rock Resources Ltd.
         
 
By:
/s/ Keith Macdonald       Keith Macdonald       Authorized Officer  


 
By:
/s/ Robert Wesolek       Robert Wesolek  

 
 
By:
/s/ James Hutton       James Hutton  

 
 
By:
/s/ James Ebeling       James Ebeling  

 
 
By:
/s/ Eric Prim       Eric Prim  

 
 
By:
/s/ Wayne Hamal       Wayne Hamal  

 

 
HDH Resources LLC
         
 
By:
/s/ Wayne Hamal       Wayne Hamal, Authorized Officer  

 
INCOMING DIRECTORS –
 
 
By:
/s/ Nico Civelli       Nico Civelli  

  
 
By:
/s/ Conrad Kerr       Conrad Kerr  

 